 


115 HR 986 RH: Tribal Labor Sovereignty Act of 2017
U.S. House of Representatives
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 234 
115th CONGRESS1st Session 
H. R. 986 
[Report No. 115–324] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2017 
Mr. Rokita (for himself, Mr. Cole, Mrs. Noem, Ms. Moore, Ms. Michelle Lujan Grisham of New Mexico, Mr. Peterson, Mr. Mullin, Ms. Cheney, Mr. LaMalfa, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 

September 25, 2017
Additional sponsors: Mr. Lewis of Minnesota, Mr. Austin Scott of Georgia, Mr. Moolenaar, Mr. Emmer, Mr. Mitchell, Ms. Stefanik, Mr. Young of Alaska, Mr. Issa, Mr. Roe of Tennessee, Ms. Jenkins of Kansas, Mr. Bridenstine, Ms. Foxx, Mr. Allen, Mr. Calvert, Mrs. Walorski, Mr. Pearce, Mr. Blum, Mr. Mooney of West Virginia, Mr. Correa, Mr. Wilson of South Carolina, Mr. Gaetz, Mr. Valadao, and Mr. Gianforte

 
September 25, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 9, 2017 
 
 
 
 
A BILL 
To clarify the rights of Indians and Indian tribes on Indian lands under the National Labor Relations Act. 
 
 
1.Short titleThis Act may be cited as the Tribal Labor Sovereignty Act of 2017.  2.Definition of employerSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended— 
(1)in paragraph (2), by inserting or any Indian tribe, or any enterprise or institution owned and operated by an Indian tribe and located on its Indian lands, after subdivision thereof,; and  (2)by adding at the end the following: 
 
(15)The term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.  (16)The term Indian means any individual who is a member of an Indian tribe. 
(17)The term Indian lands means— (A)all lands within the limits of any Indian reservation; 
(B)any lands title to which is either held in trust by the United States for the benefit of any Indian tribe or Indian or held by any Indian tribe or Indian subject to restriction by the United States against alienation; and  (C)any lands in the State of Oklahoma that are within the boundaries of a former reservation (as defined by the Secretary of the Interior) of a federally recognized Indian tribe.. 
 
 
September 25, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
